Citation Nr: 0731498	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-31 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 until April 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Honolulu, Hawaii.

In July 2007, a Travel Board hearing was held before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  The Board also notes that the veteran submitted a 
statement and evidence, each dated in July 2007, with a 
waiver of RO consideration.  38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

The March 2004 VA audiological examination results revealed 
that veteran's hearing loss disability has been clinically 
shown to be manifested by no worse than Level III hearing in 
the right ear and Level III in the left ear; the October 2005 
VA audiological examination results revealed a hearing loss 
disability that has been clinically shown to be manifested by 
no worse than Level IV hearing in the right ear and Level II 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.85, Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to 
include an increased rating claim.

In the present case, VA satisfied its duty to notify by means 
of a November 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was requested to submit any relevant evidence 
in his possession to VA.  A March 2006 letter informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although the notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
Travel Board hearing.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  VA audiologic 
examinations have been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the claims file was not available for 
review by VA examiners in March 2004 and in October 2005.  
The October 2005 examiner noted that the veteran was already 
service-connected for bilateral hearing loss.  The Board 
notes that the reported medical history considered by the VA 
examiners in 2004 and 2005 was consistent with that contained 
in the claims folder.  Hence, consideration of the current 
disability status was made in view of the veteran's medical 
history, as required by 38 C.F.R. §§ 4.1 and 4.2 (2007).  
Thus, the Board finds that the preceding VA examinations were 
both adequate for rating purposes.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.



Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2007).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, has no effect on the 
veteran's claim.  However, pertinent changes were made to 
38 C.F.R. § 4.86, regarding cases of exceptional hearing 
loss, which are described below.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1,000 hertz, and 70 decibels or 
more at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever result provides the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 



Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

In a statement received in September 2003, the veteran 
asserted that an increased evaluation is warranted for his 
service-connected bilateral hearing loss disability.  As the 
veteran's claim was received by VA in September 2003, the 
rating period on appeal is from September 2002, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R. § 3.400(o)(2) (2007).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The pertinent competent clinical evidence of record consists 
of VA audiological examinations conducted in March 2004 and 
in October 2005.  

The March 2004 examination revealed the relevant pure tone 
thresholds, in decibels, were as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
50
50
55
75
LEFT
50
50
60
75

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
58 decibels.  His puretone threshold average for the left ear 
was recorded as 59 decibels.  His speech recognition ability 
was 84 percent for the right ear and 88 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described by the examiner as having mild to moderate to 
moderate-severe to severe sensorineural hearing loss 
bilaterally.  It was also noted that word recognition scores 
were good bilaterally.

The October 2005 examination revealed the relevant pure tone 
thresholds, in decibels, as follows:  




HERTZ



1000
2000
3000
4000
RIGHT
45
45
60
65
LEFT
45
45
55
70

On the basis of the numbers shown above, the veteran's 
puretone threshold average for the right ear was recorded as 
54 decibels.  His puretone threshold average for the left ear 
was recorded as 54 decibels.  His speech recognition ability 
was 80 percent for the right ear and 84 percent for the left 
ear using the Maryland CNC speech recognition test.  He was 
described by the examiner as having a mild to moderate to 
moderate-severe sensorineural hearing loss in the right ear 
and a mild to moderate to moderate-severe to severe 
sensorineural hearing loss in the left ear.  It was further 
noted that the veteran had good word recognition scores 
bilaterally and that no medical follow-up was necessary.  

Applying the above audiological findings to the rating 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating assignment in excess of 
the currently assigned noncompensable evaluation at this 
time.  The Board notes that it has considered the provisions 
of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in March 2004, that 
the veteran's right ear manifests an average puretone 
threshold of no greater than 58 decibels, and no less than 84 
percent speech discrimination, reference to 38 C.F.R. § 4.85, 
Table VI, shows the veteran's right ear hearing loss to be 
Level III impairment.  On VA audiologic examination in 
October 2005, the veteran's right ear manifested an average 
puretone threshold of no greater than 54 decibels, with no 
less than 80 percent speech discrimination.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the veteran's right ear 
hearing loss at that time to be Level IV impairment.  

On VA audiologic examination in March 2004, that the 
veteran's left ear manifests an average puretone threshold of 
no greater than 59 decibels, and no less than 88 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows the veteran's left ear hearing loss to be Level III 
impairment.  On VA audiologic examination in October 2005, 
the veteran's left ear manifested an average puretone 
threshold of no greater than 54 decibels, with no less than 
84 percent speech discrimination.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the veteran's left ear hearing loss 
at that time to be Level II impairment.  

Either ear may be considered the poorer for Table VII because 
the veteran's hearing loss disability was manifested by Level 
III hearing bilaterally according to the results of the March 
2004 VA examination.  Regarding the 2005 VA examination, the 
right ear is considered the poorer ear for Table VII.  
Applying the results from Table VI to Table VII, based on the 
results of both the March 2004 and October 2005 VA audiologic 
examination findings, a noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the 
better ear, with column II, the poorer ear.  

The veteran also submitted private audiological evaluations 
dated in January 2004 and in July 2007.  However, these 
audiological reports both contain uninterrupted results of 
the veteran's pure tone threshold evaluation without further 
interpretation, analysis, or diagnosis.  In this regard, the 
Board notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may not interpret graphical representations 
of audiometric data); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board must consider 
only independent medical evidence to support findings and is 
not free to substitute its own judgment for that of such an 
expert).  Additionally, the Board notes that the private 
audiological reports appear to have provided speech 
recognition scores, but it is not clear if the Maryland CNC 
speech recognition test was utilized to obtain such scores in 
accordance with 38 C.F.R. § 4.85(a).   

The Board acknowledges the veteran's statements and testimony 
of record that his bilateral hearing loss is worse than a 
noncompensable disability rating, and that he is entitled to 
a compensable rating for such hearing loss.  The Board 
further acknowledges the veteran's complaints and testimony 
indicating that his greatest difficulty is trying to 
understand conversations clearly.  See, e.g., October 2005 VA 
examination report.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the veteran's impairment.  
Furthermore, the opinions and observations of the veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).

In conclusion, the noncompensable evaluation currently 
assigned for the veteran's bilateral hearing loss 
appropriately reflects his disability picture.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


